Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                    April 21, 2015

The Court of Appeals hereby passes the following order:

A15A1456. JERRY L. HOWARD v. THE STATE.

      Jerry L. Howard was found guilty of rape and other crimes, after which he filed
a timely motion for new trial. On September 16, 2014, the trial court entered an order
denying his motion for new trial. On October 17, 2014, Howard filed a pro se notice
of appeal.1 To be timely, a notice of appeal must be filed within 30 days after entry
of the appealable order. See OCGA § 5-6-38 (a). The proper and timely filing of a
notice of appeal is an absolute requirement to confer jurisdiction on this Court.
Jaheni v. State, 281 Ga. App. 213, 214 (635 SE2d 821) (2006). Because Howard
filed his notice of appeal 31 days after entry of the trial court’s order, this appeal is
untimely. Accordingly, this appeal is hereby DISMISSED for lack of jurisdiction.

                                         Court of Appeals of the State of Georgia
                                                                              04/21/2015
                                                Clerk’s Office, Atlanta,____________________
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.




      1
        The court permitted Howard’s attorney to withdraw because he wished to
represent himself on appeal.